Luke, J.
1. The defendant having admitted in his plea the execution of the note sued on, it was not error to admit the note in evidence without requiring the plaintiff and holder of the note to prove its execution.
*372Decided November 6, 1919.
Complaint; from city court of Nashville—Judge Lovett. December 31, 1918.
R. A. Hendricks, for plaintiffs in error.
J. A. Alexander, contra.
2. There is no merit in the assignments of error upon the rejection of evidence, since 'the brief of the evidence shows that subsequently to the rulings complained of such testimony was admitted.
3. The plaintiff had legal title to the note sued upon; the evidence authorized the vei'dict, which has the approval of the trial judge; and no error of law is complained of which requires a now trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.